[Cite as Williams v. Williams, 2016-Ohio-3344.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Malisia Williams [n.k.a. Knight],                  :

                 Plaintiff-Appellant,             :
                                                                       No. 15AP-739
v.                                                :                 (C.P.C. No. 11DR-2257)

David Williams,                                   :               (REGULAR CALENDAR)

                 Defendant-Appellee.              :




                                           D E C I S I O N

                                       Rendered on June 9, 2016


                 On brief: Manning Law Company, and Jamie C. Manning,
                 for appellant. Argued: Jamie C. Manning.

                 On brief: Law Office of Saia & Piatt, Inc., and Megan M.
                 Beyland, for appellee. Argued: Megan M. Beyland.

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

BROWN, J.
        {¶ 1} Malisia Williams, n.k.a. Knight, plaintiff-appellant ("mother"), appeals from
a judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations, in which the trial court overruled her objections to a magistrate's decision.
        {¶ 2} In July 1995, mother and David Williams, defendant-appellee ("father"),
married. One child was born during the marriage in May 2007. On June 7, 2011, mother
filed a complaint for divorce. On January 31, 2012, the trial court entered an agreed
shared parenting decree and an agreed judgment entry final decree of divorce. The
shared parenting plan ordered a "2/2/3" schedule, in which the child was to live with
mother two days of the week, with father the next two days, and then with mother the
No. 15AP-739                                                                              2

next three days, with the schedule switching the following week. The court also ordered
father to pay mother child support of $425.00 per month, which was a downward
deviation from the child support guidelines ("guidelines") amount of $540.16 per month.
However, in practice, the parties exercised a week-on/week-off visitation schedule.
       {¶ 3} This case concerns a number of motions filed by each party, the specific
grounds for which we will detail in more depth during our discussion of the assignments
of error, as necessary. On August 7, 2013, mother filed a motion for contempt relating to
father's failure to notify her of his intent to relocate. On October 8, 2013, father filed a
motion for modification of the parties' shared parenting plan, which related to the parties'
failure to follow the 2/2/3 schedule, and a motion for contempt related to mother's failure
to refinance the marital home. On April 21, 2014, father filed a motion for attorney fees
based on mother's conduct. On April 28, 2014, mother filed an amended motion for
contempt. On June 4, 2014, mother filed a motion to terminate shared parenting plan
and for reallocation of parental rights. On July 9, 2014, mother filed a motion for
attorney fees, a motion to reallocate guardian ad litem ("GAL") fees, and a motion to
extend the deadline to pay GAL fees.
       {¶ 4} Father remarried in mid-2013; mother remarried in mid-2014.
       {¶ 5} The above motions came for hearing before a magistrate over several days
in July and August 2014. On March 19, 2015, the magistrate issued a decision, in which
he ordered a week-on/week-off parenting schedule, recalculated child support, and
deviated that new amount downward to $250.00 per month from the guidelines amount
of $583.53, and found both parties in contempt on various issues but found they had
purged their contempts prior to the writing of the decision. On April 2, 2015, mother filed
objections to the magistrate's decision.
       {¶ 6} The court held a full hearing on mother's objections. On July 8, 2015, the
trial court issued a decision and entry, in which it overruled mother's objections, except
for her objection relating to the allocation of the payment of GAL fees, which the court
sustained.   Mother appeals the judgment of the trial court, asserting the following
assignments of error:
               [I.] THE TRIAL COURT ERRED WHEN IT APPLIED [R.C.]
               3119.79(A) AND 3119.22 AND RETROACTIVELY DEVIATED
No. 15AP-739                                                                         3

               CHILD SUPPORT WHEN IT WAS NOT IN THE CHILD'S
               BEST INTEREST.

               [II.] THE TRIAL COURT ERRED BY FAILING TO FIND
               THE DEFENDANT IN CONTEMPT OF COURT WHEN AS A
               PARTY TO A SHARED PARENTING PLAN, HE WITHHELD
               HIS ADDRESS FROM PLAINTIFF AND PROVIDED A
               FALSE ADDRESS.

               [III.] THE TRIAL COURT ERRED IN APPLYING [R.C.]
               3105.73 AND ORDERING ATTORNEY'S FEES IN FAVOR OF
               THE HIGHER WAGE EARNER TO THE DETRIMENT OF
               THE MINOR CHILD.

      {¶ 7} Mother argues in her first assignment of error that the trial court erred
when it applied R.C. 3119.79(A) and 3119.22 and retroactively deviated child support.
R.C. 3119.79(A), titled "Recalculation of amount by court upon request," provides:
               If an obligor or obligee under a child support order requests
               that the court modify the amount of support required to be
               paid pursuant to the child support order, the court shall
               recalculate the amount of support that would be required to
               be paid under the child support order in accordance with the
               schedule and the applicable worksheet through the line
               establishing the actual annual obligation. If that amount as
               recalculated is more than ten per cent greater than or more
               than ten per cent less than the amount of child support
               required to be paid pursuant to the existing child support
               order, the deviation from the recalculated amount that would
               be required to be paid under the schedule and the applicable
               worksheet shall be considered by the court as a change of
               circumstance substantial enough to require a modification of
               the child support amount.

      {¶ 8} R.C. 3119.22, entitled "Deviation from amount resulting from schedule and
worksheet," provides:
               The court may order an amount of child support that deviates
               from the amount of child support that would otherwise result
               from the use of the basic child support schedule and the
               applicable worksheet, through the line establishing the actual
               annual obligation, if, after considering the factors and criteria
               set forth in section 3119.23 of the Revised Code, the court
               determines that the amount calculated pursuant to the basic
               child support schedule and the applicable worksheet, through
               the line establishing the actual annual obligation, would be
No. 15AP-739                                                                             4

               unjust or inappropriate and would not be in the best interest
               of the child.

               If it deviates, the court must enter in the journal the amount
               of child support calculated pursuant to the basic child support
               schedule and the applicable worksheet, through the line
               establishing the actual annual obligation, its determination
               that that amount would be unjust or inappropriate and would
               not be in the best interest of the child, and findings of fact
               supporting that determination.

      {¶ 9} We first address mother's argument relating to the recalculation of the child
support amount pursuant to R.C. 3119.79(A).         In her objections to the magistrate's
decision, mother argued that to determine a change in circumstances to modify child
support under R.C. 3119.79(A), the magistrate improperly used the prior deviated child
support amount of $425.00 instead of the prior undeviated guidelines amount of $540.16
to determine whether a 10 percent difference existed with the recalculated guidelines
amount of $583.53. Assuming this is the same argument she is raising in her first
assignment of error, we find no error. R.C. 3119.79(A) clearly provides that to determine
whether a 10 percent difference exists, the court must compare the recalculated guidelines
amount—here, $583.53—to the "amount of child support required to be paid pursuant to
the existing child support order"—here, $425.00. See Moore v. Moore, 5th Dist. No. 09
CA 21, 2010-Ohio-2499 (court compared the existing deviated child support amount to
the new guidelines amount to determine whether a 10 percent difference existed pursuant
to R.C. 3119.79). Therefore, mother's argument is without merit.
      {¶ 10} Mother also seems to argue that the trial court deviated from the previously
ordered child support amount of $425.00 instead of the recalculated guidelines amount
of $583.53 in order to arrive at the current deviated amount of $250.00. However, after
our review of the magistrate's decision, we fail to see why mother believes such. The
magistrate's order indicates that father "shall pay child support of $250.00 per month,
plus processing charge, which is a downward deviation from the child support
guideline[s] worksheet." Thus, the trial court deviated from the recalculated child support
guidelines worksheet and not the previously ordered support amount of $425.00.
Therefore, this argument is without merit.
No. 15AP-739                                                                                 5

       {¶ 11} Mother next argues that the trial court erred when it found that it would be
in the best interests of the child to deviate from the child support guidelines pursuant to
R.C. 3119.22. Mother contends that the parties had equal parenting time with the child,
and the trial court erroneously gave father "credit" for his overnight visitation once per
week when she also receives additional parenting time once per week. Mother also points
out that her income was reduced when she remarried because she stopped getting spousal
support, and her earnings decreased when she changed employment to be able to spend
more time with the child. She claims the income disparity between her and father is
substantial, with her income being 50 percent less than father's income.
       {¶ 12} However, mother did not specifically raise this argument in her April 2,
2015 objections to the magistrate's decision. Civ.R. 53(D)(3)(b)(iv), entitled "Waiver of
right to assign adoption by court as error on appeal," specifically states that "[e]xcept for a
claim of plain error, a party shall not assign as error on appeal the court's adoption of any
factual finding or legal conclusion, whether or not specifically designated as a finding of
fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party has objected to that
finding or conclusion as required by Civ.R. 53(D)(3)(b)." Because mother did not raise
this argument in her objections, she has waived it, except for plain error, which mother
has not asserted on appeal. In the context of a civil appeal, "an appellate court only
applies the plain-error doctrine if the asserted error 'seriously affects the basic fairness,
integrity, or public reputation of the judicial process, thereby challenging the legitimacy of
the underlying judicial process itself.' " Claffey v. Natl. City Bank, 10th Dist. No. 11AP-95,
2011-Ohio-4926, ¶ 15, quoting Goldfuss v. Davidson, 79 Ohio St.3d 116, 123 (1997).
       {¶ 13} Notwithstanding, even if we were to address this argument, we would find
mother's argument unavailing.          Absent an abuse of discretion, a trial court's
determination regarding child support obligations will not be disturbed on appeal. Pauly
v. Pauly, 80 Ohio St.3d 386, 390 (1997). Pursuant to R.C. 3119.22, a court may deviate
from the guidelines amount if the court determines it would be unjust or inappropriate
and not in the best interest of the child, after considering the factors in R.C. 3119.23. R.C.
3119.23 provides, in pertinent part:
               The court may consider any of the following factors in
               determining whether to grant a deviation pursuant to section
               3119.22 of the Revised Code:
No. 15AP-739                                                                      6


               (A) Special and unusual needs of the children;

               (B) Extraordinary obligations for minor children or
               obligations for handicapped children who are not stepchildren
               and who are not offspring from the marriage or relationship
               that is the basis of the immediate child support
               determination;

               (C) Other court-ordered payments;

               (D) Extended parenting time or extraordinary costs associated
               with parenting time, provided that this division does not
               authorize and shall not be construed as authorizing any
               deviation from the schedule and the applicable worksheet,
               through the line establishing the actual annual obligation, or
               any escrowing, impoundment, or withholding of child support
               because of a denial of or interference with a right of parenting
               time granted by court order;

               (E) The obligor obtaining additional employment after a child
               support order is issued in order to support a second family;

               (F) The financial resources and the earning ability of the
               child;

               (G) Disparity in income between parties or households;

               (H) Benefits that either parent receives from remarriage or
               sharing living expenses with another person;

               (I) The amount of federal, state, and local taxes actually paid
               or estimated to be paid by a parent or both of the parents;

               (J) Significant in-kind contributions from a parent, including,
               but not limited to, direct payment for lessons, sports
               equipment, schooling, or clothing;

               (K) The relative financial resources, other assets and
               resources, and needs of each parent;

               (L) The standard of living and circumstances of each parent
               and the standard of living the child would have enjoyed had
               the marriage continued or had the parents been married;

               (M) The physical and emotional condition and needs of the
               child;
No. 15AP-739                                                                        7


               (N) The need and capacity of the child for an education and
               the educational opportunities that would have been available
               to the child had the circumstances requiring a court order for
               support not arisen;

               (O) The responsibility of each parent for the support of others;

               (P) Any other relevant factor.

      {¶ 14} R.C. 3119.24, which permits a deviation from the child support guidelines
amount, provides:
               (A)

               (1) A court that issues a shared parenting order in accordance
               with section 3109.04 of the Revised Code shall order an
               amount of child support to be paid under the child support
               order that is calculated in accordance with the schedule and
               with the worksheet set forth in section 3119.022 of the
               Revised Code, through the line establishing the actual annual
               obligation, except that, if that amount would be unjust or
               inappropriate to the children or either parent and would not
               be in the best interest of the child because of the extraordinary
               circumstances of the parents or because of any other factors
               or criteria set forth in section 3119.23 of the Revised Code, the
               court may deviate from that amount.

               (2) The court shall consider extraordinary circumstances and
               other factors or criteria if it deviates from the amount
               described in division (A)(1) of this section and shall enter in
               the journal the amount described in division (A)(1) of this
               section its determination that the amount would be unjust or
               inappropriate and would not be in the best interest of the
               child, and findings of fact supporting its determination.

               (B) For the purposes of this section, "extraordinary
               circumstances of the parents" includes all of the following:

               (1) The amount of time the children spend with each parent;

               (2) The ability of each parent to maintain adequate housing
               for the children;

               (3) Each parent's expenses, including child care expenses,
               school tuition, medical expenses, dental expenses, and any
               other expenses the court considers relevant;
No. 15AP-739                                                                              8


               (4) Any other circumstances the court considers relevant.

       {¶ 15} In the present case, with regard to mother's argument that the parties had
equal parenting time with the child, mother is correct. However, equal parenting time is
more than the standard visitation schedule. See Havens v. Havens, 10th Dist. No. 11AP-
708, 2012-Ohio-2867, ¶ 26 (the child support guidelines assume a standard visitation
schedule with a 75/25 split of parenting time; therefore, extended parenting time
contemplates anything over and above that standard visitation schedule). Although a trial
court is not required to deviate a child support award when the parties share equal
parenting time, see Pauly at 390, many courts have granted deviations to the calculated
amount of child support based on equal parenting time. See, e.g., Misty R. v. Brian S.,
6th Dist. No. WD-02-029, 2003-Ohio-1413, ¶ 19-30 (deviated child support from the
guidelines amount of $800 to $500 based on equal parenting time); Dunlap v. Dunlap,
9th Dist. No. 23860, 2008-Ohio-3201, ¶ 8-10 (28 percent deviation based on evidence
that husband's visitation time equaled 29 percent of the available time within a
year);Wolford v. Wolford, 5th Dist. No. 04-COA-042, 2005-Ohio-1231 (the approximately
equal time shared by each parent with the child, as well as other factors, supports a
deviation of child support). Therefore, we find the trial court did not abuse its discretion
or commit plain error when it considered equal parenting time as a factor favoring a
downward deviation of child support.
       {¶ 16} With regard to mother's argument that the trial court erroneously gave
father "credit" for his overnight visitation once per week when she also receives additional
parenting time once per week, mother failed to raise this specific objection in her April 2,
2015 objections to the magistrate's decision; thus, mother has waived this issue.
Notwithstanding this deficiency, we find no abuse of discretion. Although mother does
receive additional overnight parenting time once per week on Tuesday evenings, the
magistrate specifically noted father's additional overnight parenting time on Wednesday
evenings to point out that he incurs the additional responsibility of transportation to and
from the child's choir and dance activities on Wednesday evenings. We can find no plain
error or abuse of discretion in this regard.
No. 15AP-739                                                                                9

       {¶ 17} Mother also points out that her income was reduced when she remarried
because she stopped receiving spousal support, and her earnings decreased when she
changed employment to be able to spend more time with the child. She claims the income
disparity between her and father is substantial, with her imputed income being 50 percent
less than father's income. Again, mother did not raise these issues in her objections to the
magistrate's decision.   Regardless, we find these arguments unpersuasive.          Mother's
decision to remarry and forgo further spousal support payments was her personal
decision. Likewise, mother's decision to quit her job and incur a decrease in income so
that she could spend more time with the child was voluntary. The magistrate specifically
found that mother quit her prior employment to work for her current husband, and that
decision was solely voluntary, and also noted that mother did not receive spousal support
due to her remarriage. We can find no abuse of discretion or plain error in the trial
court's adoption of the magistrate's findings. For these reasons, we overrule mother's first
assignment of error.
       {¶ 18} Mother argues in her second assignment of error that the trial court erred
when it failed to find father in contempt of court when he withheld his address from
mother and provided her a false address. We review the trial court's decision whether to
find a party in contempt under an abuse of discretion standard. Williamson v. Cooke,
10th Dist. No. 05AP-936, 2007-Ohio-493. The abuse of discretion standard is defined as
" '[a]n appellate court's standard for reviewing a decision that is asserted to be grossly
unsound, unreasonable, illegal, or unsupported by the evidence.' " State v. Gordon, 10th
Dist. No. 10AP-1174, 2011-Ohio-4208, ¶ 20, quoting State v. Boles, 187 Ohio App.3d 345,
2010-Ohio-278, ¶ 18 (2d Dist.).
       {¶ 19} Here, the parties' shared parenting plan required that, upon learning that
either party will be moving, the party must immediately notify the other parent and
provide the other parent with the moving date, new residence address, telephone number,
and such other pertinent information necessary to effectuate a smooth transition for the
child. Mother contends that father failed to notify her that he had moved and continued to
violate the moving provision for over one year.
       {¶ 20} The magistrate found that father moved from his address in October 2012,
initially lied to mother about his new residence, and did not file a correct relocation notice
No. 15AP-739                                                                                10

until September 26, 2013. The magistrate determined that father was guilty of contempt
by failing to timely file his relocation notice. However, the magistrate found that father
had purged his contempt by filing his relocation notice on September 26, 2013,
approximately one and one-half months after mother filed her motion for contempt.
       {¶ 21} Here, mother's only arguments are that the court should not have found
that father purged the contempt, as she was not made whole by the filing of the relocation
notice, and father never directly gave her his new address. Initially, as father points out, in
her contempt motion, mother requested only that the court find father in contempt for
failing to give her and the court notice of his intent to move. Mother did not request that
father be held in contempt for providing her a false address, as she presents in her
assignment of error. Regardless, under any of these arguments, we cannot find the trial
court abused its discretion when it adopted the magistrate's decision. Mother does not
suggest what the remedy should have been or what specific harm she suffered that
demands some other remedy.         Therefore, we find this argument without merit and
overrule mother's second assignment of error.
       {¶ 22} Mother argues in her third assignment of error that the trial court erred
when it applied R.C. 3105.73 and ordered attorney fees in favor of father, the higher wage
earner, to the detriment of the child. R.C. 3105.73(B) provides that "[i]n any post-decree
motion or proceeding that arises out of an action for divorce, * * * the court may award all
or part of reasonable attorney's fees and litigation expenses to either party if the court
finds the award equitable." "In determining whether an award is equitable, the court may
consider the parties' income, the conduct of the parties, and any other relevant factors the
court deems appropriate, but it may not consider the parties' assets." A trial court's award
of attorney fees related to a post-decree motion or proceeding will not be overturned
absent an abuse of discretion. Epitropoulos v. Epitropoulos, 10th Dist. No. 10AP-877,
2011-Ohio-3701, ¶ 42.
       {¶ 23} In Hummer v. Hummer, 10th Dist. No. 86AP-293 (Aug. 28, 1986), this
court set forth a balancing test to be applied in evaluating the reasonableness of a request
for attorney fees in a child support modification proceeding. This court indicated that the
factors to be considered included: (1) the needs of the children, (2) the change in
circumstances including increases in income, (3) the assets of the parties, (4) the ability or
No. 15AP-739                                                                               11

inability of each party to pay attorney fees, (5) the degree of increase in child support
awarded, (6) the total amount of attorney fees, (7) the proportion of attorney fees caused
by undue delay or resistance by either party in resolving the child support issue, and (8)
the effect of payment of attorney fees on the custodial parent's ability to contribute a
proportionate share of child support.
       {¶ 24} In support of granting father attorney fees, the trial court cited to the
following conduct: (1) father incurred needless attorney fees when mother's attorney
refused to continue the first hearing date due to a schedule conflict and necessitated
father's attorney appearing in court to address the issue, (2) the magistrate ordered both
parties to bring to a status conference stipulations or proposed stipulations, but mother's
attorney failed to bring proposed stipulations, showed a lack of interest in having
meaningful discussions regarding possible settlement or narrowing of the issues, and told
the magistrate she did not bring the proposed stipulations because she thought the order
was "stupid," (3) the magistrate ordered the parties to provide the other party, the GAL,
and the court with their trial notebooks and exhibits, but mother's attorney filed the
notebooks with the clerk of courts prior to trial, forcing father to file a motion to seal the
record because the proposed exhibits had not yet been deemed admissible, (4) mother's
attorney posted a message on social media the night prior to calling a witness at trial that
suggested father's attorney had an ulterior motive for calling him as a witness, and
(5) mother's testimony contradicted her stated goals and requests for relief. Thus, the
magistrate found it equitable to award attorney fees of $1,500 to father.
       {¶ 25} In support of her assignment of error, mother asserts that father's income
was $64,200 in 2014, and the trial court imputed $31,720 in income to her. With regard
to Hummer factors (1), (3), and (6), mother contends that the award was not equitable
because her income is less than half of father's income. With regard to Hummer factor
(2), mother asserts that the only change in circumstances was her change in employment.
Mother argues that father complained that mother's job was not flexible enough to spend
time with the child, so when she remarried she began working for her new husband's
business, which gave her more flexibility and time with the child.           With regard to
Hummer factor (5), mother asserts that there was no evidence of undue delay or
resistance by mother, and the magistrate wrongly found her attorney had a bad attitude,
No. 15AP-739                                                                             12

lacked interest in discussing meaningful settlements or narrowing the issues, and had any
ulterior motive relating to the alleged social media post. Mother contends that these
perceptions were never proven and she should not be punished for the perceived conduct
of her attorney.
       {¶ 26} We find the trial court did not abuse its discretion in awarding father
attorney fees. Father sought attorney fees based on both mother's conduct and her
attorney's conduct. Although mother's imputed income was less than half of father's
income, we do not find this disparity precludes an award of attorney fees, given the other
existing circumstances. Also, as we explained above, that mother took a significant pay
cut to spend more time with the child was a voluntary decision on her part. What is
apparent from the magistrate's decision is that the magistrate strongly believed that both
mother and her attorney were engaging in behavior that was detrimental to progress in
the case and discouraged settlement. The magistrate cited five instances of problematic
behavior by mother and her attorney, and although mother attempts to frame these
instances as mere "perceptions" by the magistrate without any real evidence, the
examples given are not merely subjective observations. The conduct cited is supported by
the record. The magistrate was best able to observe the actions, demeanor, and attitude of
the parties and their counsel, and we see no reason to second guess the magistrate's
assessments. We also note that, with regard to the social media post, the magistrate
stated at trial that he did not see how the post was relevant to trial, and indicated in his
decision that he did not give it much consideration. Therefore, we find no error in the
award of attorney fees and overrule mother's third assignment of error.
       {¶ 27} Accordingly, we overrule mother's three assignments of error, and affirm
the judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations.
                                                                       Judgment affirmed.

                            TYACK and HORTON, JJ., concur.

                                __________________